OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:August 31, 2014 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. First Western Fixed Income Fund First Western Short Duration Bond Fund SEMI-ANNUAL REPORT February 28, 2014 (Unaudited) FIRST WESTERN FUNDS TRUST Letter to Shareholders April 24, 2014 Dear Fellow Shareholders, We are pleased to present to you the Semi-Annual Report for the First Western Funds Trust for the period ended February 28, 2014. The initial Fund within the Trust, the First Western Fixed Income Fund, has been in existence for more than a year now while the second Fund, the First Western Short Duration Bond Fund, is approaching its one-year anniversary. In this relatively short period of time, and with limited distribution, we are quite thankful for the growth of these Funds and are truly appreciative of your support. To date, each Fund has produced solid results consistent with their investment objectives. First Western Fixed Income Fund At long last, the Federal Reserve initiated the tapering of its bond purchasing program. Having now reduced the quantitative easing program from $85 billion to $55 billion per month, many market participants expected interest rates to face upward pressure. As is often the case, with most investors positioned for higher rates, the market moved in the most painful direction. Encouraged by soft economic data and safe-haven demand emanating from the Ukraine situation, Treasury prices rallied and rates fell. Equity prices, most notably the high-flying momentum stocks, began giving back some of their gains. The economic underpinnings should continue to provide support to the financial markets, though cautiousness appears prudent over the near term. Following the significant back up in rates that pushed the 10-year Treasury yield above 3% at the close of 2013, the new year witnessed a market reversal. Thus, higher benchmark Treasury prices provided support for other taxable bond sectors, even as mutual fund flows were choppy. The housing market remained conducive to mortgage-backed securities, though heightened interest rate volatility limited gains. Healthy profits and demand for yield enabled corporate bonds to maintain strength, leading gains during the period by a wide margin. Despite a duration well below that of Barclays U.S. Aggregate Bond Index (the “Index”), the Fund outperformed the Index, gaining 3.96% (net return) versus 2.84%, respectively. First Western Short Duration Bond Fund Against this same economic and financial market backdrop, the First Western Short Duration Bond Fund continued to execute on its investment objective of seeking a high level of income consistent with preservation of capital and liquidity. Therefore, while the interest rate volatility has some impact on this Fund, the duration strategy plays a smaller role and significant rate moves often will have a more muted impact. However, investor fears of rising rates have resulted in considerably more demand for high-quality short maturity bonds, making our task of uncovering good value even more challenging. 1 Our comfort with corporate profitability has led us to maintain an overweight in corporate bonds as we expect the short-term and intermediate-term environment to remain conducive to this sector. Although interest rate volatility can negatively impact the performance of mortgage-backed securities, our focus on more seasoned issues and the prolonged recovery in the housing sector have helped to mitigate these concerns. During this period, the Short Duration Bond Fund has comfortably outperformed its primary benchmark, gaining 2.68% (net return) versus the 0.80% increase in the Bank of America Merrill Lynch U.S. Corporate/Government 1-3 Years Bond Index. Market & Economic Outlook It is hard to deny our animal instincts. Logically, then, linking one’s activity or behavior to that of a specific animal has long been popular. Associating one’s views via its animal brother has also been prevalent in the financial world, so much so that some of these terms have become intertwined in pop culture. In fact, opposing viewpoints often develop into distinct teams, such as the bulls and bears which are discussed daily on financial news networks and media as pundits debate the direction of the stock market. Many labels, including sharks and wolves, have developed negative connotations in the industry. Perhaps most important, however, are the philosophically-opposed birds – the hawks and doves. The terms likely originated in the early years of the United States and applied to individual views on a military conflict. In 1798, Thomas Jefferson used the term “war hawk” to describe the Federalists who were advocating war on France. The term “dove” can be found as far back as biblical times and is one of the most recognizable symbols of peace. While these contradictory terms have been applied to opponents and proponents of the Cuban missile crisis and the Vietnam War, as well as the conflicts in Afghanistan and Iraq, its current application to the description of inflationary or monetary policy philosophy of the Federal Reserve members is always of concern to investors worldwide. Hawkish central bankers argue for tighter monetary policy, or higher rates, to reduce the risk of future inflation. Conversely, dovish members propose loose money, either through lower rates or quantitative easing or both, to foster full employment or to offset feared deflationary forces. The general nature of the Fed, either dovish or hawkish, is typically determined by the strength of its chairman. Following the inflationary cycle emanating from the 1970s, the appointment of Paul Volcker was marked by a very hawkish disposition. Volcker famously hiked short-term rates up to the high teens to combat surging inflation. Although recession resulted, the Volcker Fed was successful in overcoming runaway prices. Over a couple of decades, the Fed regained its inflation-fighting credibility and industrialized economies around the world benefitted handsomely from the healthy growth and modest inflationary environment. However, beginning early last decade, low rates and easy money prompted excessive risk taking, most notably in the real estate sector. The Great Recession certainly corrected overvalued home prices, but it also engendered dysfunctional capital markets, insolvent banks, and deflation (or disinflation), to name a few. As numerous government programs attempted to alleviate the imbalances, central 2 banks enacted the greatest monetary easing policies in their history. This extreme dovishness was desperately needed as the crumbling financial markets were exacerbating the strain on the real economy. Fortunately, at the helm of the Fed during the crisis was one of the foremost scholars on the Depression, Ben Bernanke. With the Treasury as its able partner, our central bank embarked on a number of initiatives, some successful and some not, to minimize the impact of the financial crisis and create the potential for a sustainable recovery. As has been argued here in prior pieces, perhaps simply allowing the economy and markets to reach their own equilibrium bottom may have resulted in a more robust recovery, but few politicians, investors, businesses, and households had the appetite for additional pain. Thus, major central banks attempted to “out dove” one another. Though slow and modest, recovery eventually took hold in the U.S., followed by improvement in the stronger European allies. Identified by a creative animal acronym, the weaker European countries became known as the PIGS (Portugal, Italy, Greece, and Spain) and continued to struggle until their financial markets recently rebounded. With the U.S. several years into its recovery phase, it is only reasonable that some responsible monetary authorities and academics should start questioning the long-term implications of excessive monetary easing and the likely difficulties with unwinding the Fed’s largesse. For some time, dissatisfaction with the plodding recovery and the elevated unemployment rate prompted further dovish policies, with quantitative easing (QE) the largest and most controversial measure. As the Fed’s balance sheet approached $4 trillion, concerns grew louder. Some voting Fed members began to dissent and a few regional Fed presidents spoke of the need to consider reducing QE. Nearing the end of his tenure, Fed Chairman Ben Bernanke began laying the groundwork for a reduction in the Fed’s bond buying program. However, a hiccup in the financial markets following the initial Fed communiqué resulted in a delay in the commencement of tapering. Thus, the job of tapering fell to the new central bank chief, Janet Yellen. As the seasoned Vice Chairperson, Yellen’s transition from the second chair at the Fed to the top spot did not appear terribly daunting. With a long history of public service and academia, she was certainly qualified. As a dyed in the wool dove, the market also felt comfortable that little would change and monetary policy would remain extremely accommodating. Beginning in 2014, Yellen and her team undertook the first of three reductions in QE, each successive $10 billion cuts. Now, at a still healthy $55 billion per month, the Fed’s balance sheet continues to expand, albeit at a slower pace. Expectations remain that barring a major economic setback, the QE program will come to an end in the third quarter of this year. While this may sound counterintuitive for the supposed dove Yellen, it actually makes sense considering her preference for forward rate guidance. Believing that investors would benefit from the long-term promise of low rates, Yellen had published her thoughts on the subject, pointing out the positive attributes corresponding to steady rate expectations. 3 The surprise, however, arrived during Yellen’s Q&A session following her first meeting as Fed Chairperson. Confusion and uncertainty were triggered by her very hawkish comments. Possibly possessed by the ghost of Volcker, her response to a question indicated higher short-term rates considerably sooner than nearly all had anticipated. Realizing the magnitude of her mistake, Yellen attempted to remedy the situation with extremely dovish statements, much of it focusing on the need for continued monetary accommodation to help combat the still struggling employment sector. Subsequent statements have reiterated that sentiment and helped to further distance Fed rate hikes from the previous 6.5% unemployment rate target. Now, having firmly returned to its dovish ways, is there a growing risk that a policy error will occur, or that the Fed will again lose its inflation-fighting credibility? Furthermore, has the extreme dovishness induced risky market behavior that could prove painful down the road? The strategy of trading QE for forward rate guidance may increase the risk that the Fed maintains low or zero short-term rates for too long, increasing the chance that inflation may creep back into the system. Should the Fed be deemed “behind the curve,” the bond market will likely do the work for Yellen and crew, pushing short rates up even as the Fed funds rate remains anchored. In this scenario, the central bank may lose some credibility and the markets would likely become more volatile as uncertainty and lack of confidence grow. While unwinding QE seems on track and markets have adjusted, ending the Fed’s ZIRP (zero interest rate policy) poses a much more formidable challenge. Angst has already developed as to the timing of the first increase, with futures markets predicting mid-2015. As economic health improves and investors grow more complacent, stock and bond valuations have become considerably less attractive. Recalling the high degree of leverage in the market preceding the initial Bernanke announcement of impending tapering in May 2013, one should also be cognizant of the re-establishment of aggressive financing of securities and overextension of investors in their search for yield and returns. Quite evident is the advantage taken by corporate treasurers of this investor complacency with risk and zest for income. Lower quality bond issuance, including covenant-lite, PIK (payment-in-kind), and dividend deals, with less and less yield compensation for buyers, has become commonplace. While corporations remain quite healthy and default risk is minimal, investors must constantly assess the risk-return tradeoff and reduce such risks whenever compensation is determined to be inadequate. A continuation on this path, with low rates and easy money inducing investors to either increase or maintain overweights in risk assets, will likely end poorly. A “Fed put” on low rates promotes this misallocation as investors reduce safer investments for higher yielding sectors as they expect low volatility and this prolonged low rate environment to remain. When the inevitable correction occurs, some investors will quickly learn what happens when there is a mismatch between one’s portfolio and one’s risk tolerance. The fallout from this correction, whether it be instigated from a realization that asset prices are too high or from the impact of higher rates should 4 the Fed lose its credibility, will prove painful to most market participants. Returning to our animal terminology, the doves that helped to enable the bull market may also become responsible for a severe bear market. Investors should heed the old saying, “Pigs get fat, but hogs get slaughtered.” And it may just be the doves that supply the knife. It is with this growing cautiousness that we continue to strive to achieve each Fund’s investment objective in a thoughtful, disciplined manner. We very much appreciate your support of the First Western Funds Trust. Barry P. Julien, CFA Managing Director & Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. For performance information current to the most recent month-end please call 1-800-292-6775. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of each Fund’s prospectus please call 1-800-292-6775 and a copy will be sent to you free of charge. Please read each prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 5 FIRST WESTERN FIXED INCOME FUND Portfolio Information February 28, 2014 (Unaudited) Portfolio Allocation (% of Total Investments) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Bonds, 8.125%, due 08/15/19 2.2% Impac CMB Trust, Series 2007-A-A, floating rate note, due 05/25/37 1.8% American Home Mortgage Investment Trust, Series 2004-4-3A, floating rate note, due 02/25/45 1.5% FNMA, Series 2009-96-DB, 4.00%, due 11/25/29 1.5% Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR8-A, floating rate note, due 08/25/33 1.4% Federal Home Loan Bank, 5.375%, due 05/15/19 1.4% Countrywide Home Loans, Inc., Series 2003-J10-2A1, 5.000%, due 11/25/18 1.3% Morgan Stanley Mortgage Loan Trust, Series 2005-5AR-1A1,floating rate note, due 09/25/35 1.2% New Century Home Equity Loan Trust, Series 2005-A-A4W, floating rate note, due 08/25/35 1.2% U.S. Treasury Bonds, 6.250%, due 08/15/23 1.2% 6 FIRST WESTERN SHORT DURATION BOND FUND Portfolio Information February 28, 2014 (Unaudited) Portfolio Allocation (% of Total Investments) Top 10 Long-Term Holdings Security Description % of Net Assets Impac CMB Trust, Series 2007-A-A, floating rate note, due 05/25/37 1.7% Goldman Sachs Mortgage Loan Trust, Series 2005-5F-8A2, floating rate note, due 06/25/35 1.3% Adjustable Rate Mortgage Trust, Series 2005-3-8A2, floating rate note, due 07/25/35 1.3% Avnet, Inc., 6.625%, due 09/15/16 1.2% Residential Funding Mortgage Security I, Inc., Series 2003-S12-3A1, floating rate note, due 12/25/32 1.2% Time Warner Cable, Inc., 5.850%, due 05/01/17 1.2% GNMA, Series 2009-65-GL, 4.500%, due 05/20/38 1.1% Air Lease Corporation, 5.625%, due 04/01/17 1.1% Countrywide Asset-Backed Certificates, Series 2004-6-2A3, floating rate note, due 11/25/34 1.1% DCP Midstream Operating, L.P., 2.500%, due 12/01/17 1.0% 7 FIRST WESTERN FIXED INCOME FUND Schedule of Investments February 28, 2014 (Unaudited) U.S. TREASURY OBLIGATIONS — 4.5% Coupon Maturity Par Value Value U.S. Treasury Bonds % 11/15/16 $ $ U.S. Treasury Bonds % 08/15/19 U.S. Treasury Notes % 05/15/23 U.S. Treasury Bonds % 08/15/23 Total U.S. Treasury Obligations (Cost $2,781,505) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 4.3% Coupon Maturity Par Value Value Federal Farm Credit Bank — 0.4% Federal Farm Credit Bank % 11/15/19 $ $ Federal Home Loan Bank — 3.9% Federal Home Loan Bank % 05/15/19 Federal Home Loan Bank % 10/24/22 Federal Home Loan Bank % 12/21/22 Federal Home Loan Bank % 03/10/23 Federal Home Loan Bank % 05/08/24 Total U.S. Government Agency Obligations (Cost $2,765,119) $ MORTGAGE-BACKED SECURITIES — 44.9% Coupon Maturity Par Value Value Corporate — 31.8% ABN AMRO Mortgage Corporation, Series 2003-12-1A (a) % 12/01/33 $ $ Ace Securities Corporation, Series 2005-SD1-M1 (a) % 11/25/50 American Home Mortgage Investment Trust, Series 2004-3-5A (a) % 10/25/34 American Home Mortgage Investment Trust, Series 2004-4-3A (a) % 02/25/45 Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) % 04/28/36 8 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 44.9% (Continued) Coupon Maturity Par Value Value Corporate — 31.8% (Continued) BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) % 01/21/38 $ $ Centex Home Equity Loan Trust, Series 2004-D-AF6 % 09/25/34 Chase Mortgage Finance Corporation, Series 2003-S14-1A1 % 01/25/34 Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-6A1 (a) % 07/25/36 Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) % 05/25/37 Countrywide Asset-Backed Certificates, Series 2004-6-2A3 (a) % 11/25/34 Countrywide Home Loans, Inc., Series 2002-25-2A1 % 11/27/17 Countrywide Home Loans, Inc., Series 2003-J10-2A1 % 11/25/18 Countrywide Home Loans, Inc., Series 2003-J7-1A2 % 08/25/33 Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) % 05/26/37 Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) % 06/26/37 Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 % 02/15/40 CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) % 11/25/32 CS First Boston Mortgage Securities Company, Series 2003-11-1A31 % 06/25/33 FRS, LLC, 144A, Series 2013-1A-A1 % 04/15/43 9 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 44.9% (Continued) Coupon Maturity Par Value Value Corporate — 31.8% (Continued) Goldman Sachs Mortgage Securities Trust, 144A, Series 2005-SEA2-A1 (a) % 01/25/45 $ $ GSAA Home Equity Trust, Series 2004-11-2A1 (a) % 12/25/34 Impac CMB Trust, Series 2004-10-4A2 (a) % 03/25/35 Impac CMB Trust, Series 2005-4-2A1 (a) % 05/25/35 Impac CMB Trust, Series 2007-A-A (a) % 05/25/37 Impac Secured Assets Corporation, Series 2003-3-A1 (a) % 08/25/32 JPMorgan Mortgage Trust, Series 2004-A3-SF3 (a) % 06/25/34 JPMorgan Re-REMIC, 144A, Series 2009-9-A1 (a) % 09/26/36 Master Asset Securitization Trust, Series 2003-5-1A1 % 06/25/33 Master Asset Securitization Trust, Series 2003-8-1A1 % 09/25/33 Mellon Residential Funding Corporation, 144A, Series 2000-TBC2-A1 (a) % 06/15/30 Morgan Stanley Mortgage Loan Trust, Series 2005-5AR-1A1 (a) % 09/25/35 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) % 11/25/35 New Century Home Equity Loan Trust, Series 2005-A-A4W (a) % 08/25/35 Opteum Mortgage Acceptance Corporation, Series 2005-5-2AD2 (a) % 12/25/35 RBS Commercial Funding Trust, 144A, Series 2010-RR3-MSCA (a) % 07/01/17 10 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 44.9% (Continued) Coupon Maturity Par Value Value Corporate — 31.8% (Continued) Residential Asset Securitization Trust, Series 2003-A4-A3 (a) % 05/25/33 $ $ Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 % 04/25/19 Residential Funding Mortgage Security I, Inc., Series 2003-S12-3A1 (a) % 12/01/32 Securitized Asset Backed Receivables, LLC Trust, 144A, Series 2004-DO1-A1 (a) % 07/25/34 Sequoia Mortgage Trust, Series 2012-4-A2 (a) % 09/25/42 Silverleaf Finance, LLC, 144A, Series 2012-D-A % 03/17/25 Structured Asset Mortgage Investments, Series 2004-AR4-1A1 (a) % 12/19/34 Structured Asset Mortgage Investments II Trust, Series 2004-AR6-A1A (a) % 02/19/35 Structured Asset Securities Corporation, Series 1998-11-2B1 (a) % 01/26/32 Structured Asset Securities Corporation, Series 1998-11-2B2 (a) % 01/26/32 Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 % 05/25/33 Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR7-A7 (a) % 08/25/33 Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR8-A (a) % 08/25/33 Wa-Mu Mortgage Pass-Through Certificates, Series 2002-AR2-A (a) % 02/27/34 11 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 44.9% (Continued) Coupon Maturity Par Value Value Corporate — 31.8% (Continued) Wells Fargo Mortgage-Backed Securities, Series 2003-G-A1 (a) % 06/25/33 $ $ Federal Home Loan Bank — 0.0% (b) FHLB, Series SK-2015-1 % 08/18/15 Federal Home Loan Mortgage Corporation — 7.4% FHLMC, Series 2882-UJ % 08/15/19 FHLMC, Series 2999-ND % 07/15/20 FHLMC, Series 2515-UP % 10/15/22 FHLMC, Series 2574-JN % 12/15/22 FHLMC, Series 2690-TV % 11/15/25 FHLMC, Series 3827-HA % 11/15/25 FHLMC, Series 3817-QA % 03/15/26 FHLMC, Series 4011-ML % 03/15/27 FHLMC, Series 2694-QH % 03/15/32 FHLMC, Series 2700-PG % 05/15/32 FHLMC, Series 2733-TD % 11/15/32 FHLMC, Series 2760-PD % 12/15/32 FHLMC, Series 2797-PG % 01/15/33 FHLMC, Series 2569-LD % 02/15/33 FHLMC, Series 2928-NE % 04/15/33 FHLMC, Series 2889-OG % 05/15/33 FHLMC, Series 2911-UE % 06/15/33 FHLMC, Series 3793-UA % 06/15/33 FHLMC, Series 2869-BG % 07/15/33 FHLMC, Series 2874-LD % 08/15/33 FHLMC, Series 2785-GD % 10/15/33 FHLMC, Series 3037-ND % 01/15/34 FHLMC, Series 3017-MK % 12/15/34 FHLMC, Series 4011-NP % 07/15/39 FHLMC, Series 3843-JA % 04/15/40 FHLMC, Series 4017-MA % 03/15/41 FHLMC, Series 4077-AP % 01/15/42 12 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 44.9% (Continued) Coupon Maturity Par Value Value Federal National Mortgage Association — 4.0% FNMA, Series 2003-89-LC % 09/25/18 $ $ FNMA, Series 2003-83-PG % 06/25/23 FNMA, Series 2010-86-V % 05/25/28 FNMA, Series 2005-80-BA % 04/25/29 FNMA, Series 2009-96-DB % 11/25/29 FNMA, Series 2004-8-GD % 10/25/32 FNMA, Series 2005-29-QD % 08/25/33 FNMA, Series 2005-1-HE % 09/25/33 FNMA, Series 2005-86-WD % 03/25/34 FNMA, Series 2011-129-MA % 01/25/38 FNMA, Pool #MA0584 % 10/25/40 FNMA, Series 2011-100QM % 10/25/50 Government National Mortgage Association — 1.3% GNMA, Series 2005-25-VB % 01/16/24 GNMA, Series 2011-32-QA % 02/16/38 GNMA, Series 2009-104-KA % 08/16/39 GNMA, Series 2011-159-EA % 10/20/40 GNMA, Series 2011-138-PX % 06/20/41 Small Business Administration — 0.4% SBA, Series 2009-20A-1 % 01/01/29 Total Mortgage-Backed Securities (Cost $28,014,340) $ MUNICIPAL BONDS — 2.3% Coupon Maturity Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue % 07/01/21 $ $ Florida State Hurricane Catastrophe Fund, Series A, Revenue % 07/01/20 Illinois State, General Obligation % 03/01/19 Irvine, California, Unified School District, Special Tax, Revenue % 09/01/17 Total Municipal Bonds (Cost $1,416,622) $ 13 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) ASSET-BACKED SECURITIES — 1.4% Coupon Maturity Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) % 11/25/34 $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) % 11/25/34 Vanderbilt Mortgage Finance Company, Series 2002-B-A4 % 02/07/26 Total Asset-Backed Securities (Cost $865,705) $ CORPORATE BONDS — 41.4% Coupon Maturity Par Value Value Consumer Discretionary — 2.6% AutoZone, Inc. % 11/15/20 $ $ Marriott International, Inc. % 10/15/20 Time Warner Cable, Inc. % 02/15/21 Energy — 2.3% El Paso, LLC % 09/15/20 SESI, LLC % 12/15/21 Tesoro Corporation % 10/01/17 Williams Partners, L.P. % 11/15/21 Financials — 15.1% Aegon Funding Company, LLC % 12/15/20 Air Lease Corporation % 01/15/19 Ally Financial, Inc. % 01/27/19 Ares Capital Corporation % 11/30/18 Aspen Insurance Holdings, Ltd. % 11/15/23 Aviation Capital GroupCorporation, 144A % 01/31/18 Aviation Capital Group Corporation, 144A % 04/06/21 AXIS Specialty Finance, LLC % 06/01/20 Citigroup, Inc. % 08/09/20 ERAC USA Finance, LLC, 144A % 11/01/18 Fidelity National Financial, Inc. % 05/15/17 General Electric Capital Corporation % 01/07/21 International Lease Finance Corporation, 144A % 09/01/18 14 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) CORPORATE BONDS — 41.4% (Continued) Coupon Maturity Par Value Value Financials — 15.1% (Continued) Invesco Finance plc % 01/30/24 $ $ JPMorgan Chase & Company % 05/01/23 Morgan Stanley % 07/24/20 RLI Corporation % 09/15/23 WEA Finance, LLC, 144A % 05/10/21 Webster Financial Corporation % 02/15/24 Zions Bancorporation % 06/13/23 Industrials — 9.7% AA Aircraft, 144A, Series 2013-1L % 11/01/17 Air Canada, 144A, Series 2013-1A % 05/15/25 Buckeye Partners, L.P. % 07/01/23 CNH Capital, LLC, 144A % 02/01/17 Continental Airlines, Series 1999-1 % 02/02/19 Continental Airlines, Series 2000-02 % 04/02/21 Continental Resources, Inc. % 09/15/22 Exelis, Inc. % 10/01/16 General Motors Company, 144A % 10/02/23 Hawaiian Airlines, Series 2013-1A % 01/15/26 Republic Services, Inc. % 11/15/21 Ryder System, Inc. % 06/01/19 Toll Brothers Finance Corporation % 11/01/19 US Airways Class A Pass-Through Certificates, Series 2012-2 % 06/03/25 Information Technology — 0.8% Baidu, Inc. % 08/06/18 Materials — 1.9% ArcelorMittal S.A. % 06/01/18 Rockwood Specialties Group, Inc. % 10/15/20 Westlake Chemical Corporation % 07/15/22 Real Estate — 4.0% American Campus Communities Operating Partnership, L.P. % 04/15/23 American Tower Trust I, 144A % 03/15/23 EPR Properties % 07/15/20 Healthcare Trust of America, Inc. % 04/15/23 15 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) CORPORATE BONDS — 41.4% (Continued) Coupon Maturity Par Value Value Real Estate — 4.0% (Continued) Kilroy Realty, L.P. % 06/01/20 $ $ Telecommunication Services — 3.4% Crown Castle Towers, LLC, 144A % 08/15/20 GTP Cellular Sites, LLC, 144A % 03/15/17 SBA Tower Trust, 144A % 04/15/18 Verizon Communications, Inc. % 09/15/20 Utilities — 1.6% Exelon Generation Company, LLC % 10/01/17 PPL Energy Supply, LLC % 12/15/21 Total Corporate Bonds (Cost $25,691,407) $ MONEY MARKET FUNDS — 2.7% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.01% (c) (Cost $1,711,181) $ Total Investments at Value — 101.5% (Cost $63,245,879) $ Liabilities in Excess of Other Assets — (1.5%) ) Net Assets — 100.0% $ 144A - Restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. (a) Variable rate security. The rate shown is the effective interest rate as of February 28, 2014. (b) Percentage rounds to less than 0.1%. (c) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 16 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments February 28, 2014 (Unaudited) MORTGAGE-BACKED SECURITIES — 39.4% Coupon Maturity Par Value Value Corporate — 37.6% Ace Securities Corporation, Series 2003-NC1-A2A (a) % 07/25/33 $ $ Ace Securities Corporation, Series 2005-SD1-M1 (a) % 11/25/50 Adjustable Rate Mortgage Trust, Series 2005-3-8A2 (a) % 07/25/35 American General Mortgage Loan Trust, 144A, Series 2010-1A-A2 (a) % 03/25/40 American Home Mortgage Investment Trust, Series 2004-3-5A (a) % 10/25/34 Bank of America Funding Corporation, 144A, Series 2009-R6-3A1 (a) % 01/26/37 Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) % 04/28/36 BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) % 01/21/38 BCRR Trust, 144A, Series 2009-1-2A1 (a) % 07/17/17 Bear Stearns Asset-Backed Securities Trust, Series 2004-B01-M2 (a) % 10/25/34 Centex Home Equity Loan Trust, Series 2004-D-AF6 % 09/25/34 CIT Group Home Equity Loan Trust, Series 2003-1-A4 (a) % 03/20/32 Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-12A1 (a) % 07/25/36 Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-4A1 (a) % 04/25/37 Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) % 05/25/37 Countrywide Asset-Backed Certificates, Series 2004-6-2A3 (a) % 11/25/34 17 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.4% (Continued) Coupon Maturity Par Value Value Corporate — 37.6% (Continued) Countrywide Home Loans, Series 2003-20-3A4 (a) % 07/25/18 $ $ Countrywide Home Loans, Series 2003-J6-1A1 (a) % 08/25/33 Credit Suisse Commercial Mortgage Trust, Series 2007-C5-A4 % 07/15/17 Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) % 05/26/37 Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) % 06/26/37 Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 % 02/15/40 Credit Suisse First Boston Securities Corporation Mortgage Trust, 144A, Series 2009-3R-25A1 (a) % 07/27/36 Credit-Based Asset Servicing & Securitization, LLC, Series 2005-CB5-AV2 (a) % 08/25/35 FRS, LLC, 144A, Series 2013-1A-A1 % 04/15/43 Goldman Sachs Mortgage Loan Trust, Series 2005-5F-8A2 (a) % 06/25/35 Goldman Sachs Mortgage Securities Trust, 144A, Series 2005-SEA2-A1 (a) % 01/25/45 GSAA Home Equity Trust, Series 2004-11-2A1 (a) % 12/25/34 Harborview Mortgage Loan Trust, Series 2004-4-2A (a) % 06/19/34 Home Loan Servicing Solutions Ltd., 144A, Series 2012-T2-D2 % 10/15/45 Home Loan Servicing Solutions Ltd., 144A, Series 2013-T3-C3 % 05/15/46 18 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.4% (Continued) Coupon Maturity Par Value Value Corporate — 37.6% (Continued) Impac CMB Trust, Series 2007-A-A (a) % 05/25/37 $ $ Jefferies & Company, 144A, Series 2009-R9-1A1 (a) % 08/26/46 JPMorgan Re-REMIC, 144A, Series 2009-9-A1 (a) % 09/26/36 JPMorgan Re-REMIC, 144A, Series 2009-7-8A1 (a) % 01/27/47 MASTR Specialized Loan Trust, 144A, Series 2005-3-A1 (a) % 11/25/35 Mellon Residential Funding Corporation, 144A, Series 2000-TBC2-A1 (a) % 06/15/30 Morgan Stanley Capital, Inc., Series 2004-SD2-A (a) % 04/25/34 Morgan Stanley Capital, Inc., Series 2005-HE2-A1MZ (a) % 01/25/35 Morgan Stanley Mortgage Loan Trust, Series 2005-5AR-1A1 (a) % 09/25/35 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) % 11/25/35 New Century Home Equity Loan Trust, Series 2005-A-A4W (a) % 08/25/35 Orange Lake Timeshare Trust, 144A, Series 2012-AA-A (a) % 07/10/18 Park Place Securities, Inc., Series 2005-WHQ1-M2 (a) % 03/25/35 Provident Funding Mortgage Loan Trust, Series 2003-1-A (a) % 08/25/33 RBS Commercial Funding Trust, 144A, Series 2010-RR3-MSCA (a) % 06/16/49 RBSSP Resecuritization Trust, 144A, Series 2010-3-4A1 (a) % 12/26/35 Residential Asset Mortgage Products, Inc., Series 2004-RS12-AI6 (a) % 12/25/34 19 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.4% (Continued) Coupon Maturity Par Value Value Corporate — 37.6% (Continued) Residential Asset Mortgage Products, Inc., Series 2005-RS5-AI3 (a) % 05/25/35 $ $ Residential Asset Mortgage Products, Inc., Series 2005-SP3-A3 (a) % 12/25/35 Residential Asset Securities Corporation, Series 2003-KS10-AI6 % 12/25/33 Residential Funding Mortgage Security I, Inc., Series 2003-S12-3A1 (a) % 12/25/32 Security National Mortgage Loan Trust, 144A, Series 2006-3A-A1 (a) % 01/25/37 Sequoia Mortgage Trust, Series 2010-H1-A1 (a) % 02/25/40 Sequoia Mortgage Trust, Series 2012-4-A2 (a) % 09/25/42 Silverleaf Finance, LLC, 144A, Series 2012-D-A % 03/17/25 Soundview Home Equity Loan Trust, Series 2003-2-A2 (a) % 11/25/33 Structured Asset Investment Loan Trust, Series 2003-BC9-3A3 (a) % 08/25/33 Structured Asset Securities Corporation, Series 2004-GEL3-A (a) % 08/25/34 Trafigura Securitisation Finance plc, 144A, Series 2012-1A-B (a) % 10/15/15 Truman Capital Mortgage Loan Trust, 144A, Series 2002-1-M1 (a) % 11/25/31 Truman Capital Mortgage Loan Trust, 144A, Series 2005-1-A (a) % 03/25/37 Wa-Mu Mortgage Pass- Through Certificates, Series 2003-AR7-A7 (a) % 08/25/33 20 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.4% (Continued) Coupon Maturity Par Value Value Corporate — 37.6% (Continued) Wa-Mu Mortgage Pass- Through Certificates, Series 2003-AR8-A (a) % 08/25/33 $ $ Wells Fargo Home Equity Trust, Series 2004-2-AI6 (a) % 10/25/34 Wells Fargo Mortgage Backed Securities, Series 2003-0-5A1 (a) % 01/25/34 Wells Fargo Mortgage Backed Securities, Series 2004-K-2A12 (a) % 07/25/34 WMC Mortgage Loan Pass- Through Certificate, Series 1997-2-M1 (a) % 03/20/29 Government National Mortgage Association — 1.8% GNMA, Series 2009-65-GL % 05/20/38 GNMA, Series 2011-159-EA % 10/20/40 Total Mortgage-Backed Securities(Cost $16,268,178) $ MUNICIPAL BONDS — 0.8% Coupon Maturity Par Value Value Illinois State General Obligation (Cost $345,847) % 07/01/16 $ $ ASSET-BACKED SECURITIES — 0.5% Coupon Maturity Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) % 11/25/34 $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) % 11/25/34 Total Asset-Backed Securities (Cost $195,275) $ 21 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 57.5% Coupon Maturity Par Value Value Consumer Discretionary — 5.3% Coca-Cola FEMSA, S.A.B. de C.V. % 11/26/18 $ $ Expedia, Inc. % 08/15/18 Hyatt Hotels Corporation % 08/15/16 MGM Resorts International % 11/01/16 Time Warner Cable, Inc. % 05/01/17 Wm. Wrigley Jr. Company, 144A % 10/20/17 Wyndham Worldwide Corporation % 12/01/16 Consumer Staples — 0.7% Bumble Bee Holdings, Inc., 144A % 12/15/17 C&S Group Enterprises LLC, 144A % 05/01/17 Energy — 1.3% Chesapeake Energy Corporation % 08/15/17 Petrohawk Energy Corporation % 08/15/18 Tesoro Corporation % 10/01/17 Financials — 18.4% Air Lease Corporation % 04/01/17 Ally Financial, Inc. % 02/15/17 Ares Capital Corporation % 11/30/18 Aviation Capital Group Corporation, 144A % 09/27/16 Aviation Capital Group Corporation, 144A % 01/31/18 Bank of America Corporation % 12/01/15 Bank of America Corporation % 03/15/17 BBVA U.S. Senior, S.A. Unipersonal % 05/16/14 Berkley (W.R.) Corporation % 05/15/15 CIT Group, Inc. % 05/15/17 Citigroup, Inc. % 08/02/16 Deutsche Bank Trust Corporation % 11/15/15 Fidelity National Financial, Inc. % 05/15/17 First Horizon National Corporation % 12/15/15 Icahn Enterprises Finance Corporation, 144A % 03/15/17 ING Bank N.V., 144A % 05/01/15 International Lease Finance Corporation, 144A % 09/01/16 Macquarie Group Ltd., 144A % 08/10/17 22 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 57.5% (Continued) Coupon Maturity Par Value Value Financials — 18.4% (Continued) Metropolitan Life Insurance Company, 144A % 11/01/15 $ $ Morgan Stanley % 01/09/17 Morgan Stanley (a) % 04/25/18 Murray Street Investment Trust I % 03/09/17 Nomura Holdings, Inc. (a) % 09/13/16 Raymond James Financial, Inc. % 04/15/16 Royal Bank of Scotland Group plc % 01/08/15 Wea Finance, LLC, 144A % 04/15/18 Westpac Banking Corporation, 144A % 10/15/15 Weyerhaeuser Company % 08/01/17 Zions Bancorporation % 11/16/15 Zions Bancorporation % 05/16/16 Health Care — 1.5% Perrigo Company, 144A % 11/08/16 Thermo Fisher Scientific, Inc. % 02/01/17 Industrials — 9.3% AA Aircraft Financing, 144A,Series 2013-1L % 11/01/17 America West Airlines, Inc., Series 2000-01 % 07/02/20 CNH Capital LLC, 144A % 02/01/17 Continental Airlines, Inc., Series 2009-01 % 07/08/16 Continental Airlines, Inc.,Series 1998-1 % 09/15/17 Continental Airlines, Inc., Series 2000-02 % 04/02/21 DCP Midstream Operating, L.P. % 12/01/17 Delta Air Lines, Inc., Series 2009-1A % 12/17/19 Delta Air Lines, Inc., Series 2012-1A % 05/07/20 Exelis, Inc. % 10/01/16 Ford Motor Credit Company, LLC % 06/12/17 General Motors FinancialCompany, Inc., 144A % 05/15/18 Glencore Funding, LLC, 144A % 05/27/16 Ras Laffan Liquefied Natural Gas Company Ltd. III, 144A % 09/30/16 23 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 57.5% (Continued) Coupon Maturity Par Value Value Industrials — 9.3% (Continued) US Airways, Inc., Series 2001-1G % 03/20/21 $ $ WPX Energy, Inc. % 01/15/17 Information Technology — 1.5% Baidu, Inc. % 08/06/18 iGATE Corporation % 05/01/16 Materials — 4.1% ArcelorMittal S.A. % 02/25/17 Avnet, Inc. % 09/15/16 Cytec Industries, Inc. % 07/01/17 Owens Corning, Inc. % 12/01/16 Packaging Dynamics Corporation, 144A % 02/01/16 Transocean, Inc. % 12/15/16 Real Estate — 6.3% American Tower Corporation % 10/15/17 ARC Properties Operating Partnership, L.P., 144A % 02/06/17 First Industrial, L.P. % 01/15/16 Hospitality Properties Trust % 03/15/17 Liberty Property, L.P. % 10/01/17 National Retail Properties, Inc. % 10/15/17 Post Apartment Homes, L.P. % 10/15/17 PPF Funding, Inc., 144A % 04/15/17 Prologis % 11/15/16 Retail Properties, Inc., 144A % 03/15/16 Telecommunication Services — 7.6% CC Holdings GS V, LLC % 12/15/17 Digicel Ltd., 144A % 09/01/17 GTP Cellular Sites, LLC, 144A % 03/15/17 Quest Diagnostic, Inc. % 07/01/17 Qwest Corporation % 05/01/16 Qwest Corporation % 06/01/17 SBA Tower Trust, 144A % 04/17/17 Sprint Nextel Corporation % 08/15/17 Telecom Italia Capital % 10/01/15 24 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 57.5% (Continued) Coupon Maturity Par Value Value Telecommunication Services — 7.6% (Continued) Telefonica Emisiones, S.A.U. % 02/16/16 $ $ Verizon Communications, Inc. % 04/01/17 WCP Wireless Site Fund, 144A % 11/15/15 Utilities — 1.5% Exelon Generation Company, LLC % 10/01/17 Scottish Power Ltd. % 03/15/15 Total Corporate Bonds (Cost $23,660,818) $ MONEY MARKET FUNDS — 1.7% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.01% (b) (Cost $707,802) $ Total Investments at Value — 99.9%(Cost $41,177,920) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ 144A - Restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. (a) Variable rate security. The rate shown is the effective interest rate as of February 28, 2014. (b) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 25 FIRST WESTERN FUNDS TRUST Statements of Assets and Liabilities February 28, 2014 (Unaudited) First Western Fixed Income Fund First Western Short Duration Bond Fund ASSETS Investments in securities: At amortized cost $ $ At value (Note 2) $ $ Cash — Dividends and interest receivable Receivable for capital shares sold Receivable for investment securities sold — Receivable from Adviser (Note 4) — Other assets TOTAL ASSETS LIABILITIES Dividends payable Payable for capital shares redeemed Payable for investment securities purchased Payable to Adviser (Note 4) — Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 26 FIRST WESTERN FUNDS TRUST Statements of Operations For the Six Months Ended February 28, 2014 (Unaudited) First Western Fixed Income Fund First Western Short Duration Bond Fund INVESTMENT INCOME Dividends $ $ 95 Interest EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Pricing costs Professional fees Fund accounting fees (Note 4) Registration and filing fees Custodian and bank service fees Transfer agent fees (Note 4) Trustees’ fees and expenses (Note 4) Reports to shareholders Compliance service fees (Note 4) Insurance expense Offering costs (Note 1) — Postage and supplies Other expenses TOTAL EXPENSES Less fee reductions and/or expense reimbursements by the Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 27 FIRST WESTERN FIXED INCOME FUND Statements of Changes in Net Assets Six Months Ended February 28, (Unaudited) Period Ended August 31, 2013 (a) FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains on investments ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Shares issued from reorganization (Note 1) — Proceeds from shares sold Reinvestments of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ $ ) CAPITAL SHARE ACTIVITY Shares issued from reorganization (Note 1) — Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period (a) Represents the period from the commencement of operations (November 1, 2012) through August 31, 2013. See accompanying notes to financial statements. 28 FIRST WESTERN SHORT DURATION BOND FUND Statements of Changes in Net Assets Six Months Ended February 28, (Unaudited) Period Ended August 31, 2013 (a) FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestments of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ ACCUMULATED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ $ ) CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period (a) Represents the period from the commencement of operations (April 26, 2013) through August 31, 2013. See accompanying notes to financial statements. 29 FIRST WESTERN FIXED INCOME FUND Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended February 28, 2014 (Unaudited) Period Ended August 31, 2013 (a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) From net realized gains on investments ) — Total distributions ) ) Net asset value at end of period $ $ Total return (b) 3.96% (c) (1.08% )(c) Net assets at end of period (000’s) $ $ Ratio of total expenses to average net assets (d) 0.96% (e) 1.07% (e) Ratio of net expenses to average net assets 0.60% (e) 0.60% (e) Ratio of net investment income to average net assets 2.25% (e) 1.86% (e) Portfolio turnover rate 248% (c) 340% (c) (a) Represents the period from the commencement of operations (November 1, 2012) through August 31, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Had the Adviser not reduced its fees, the total returns would have been lower. (c) Not annualized. (d) Ratios were determined based on expenses prior to any fee reductions by the Adviser (Note 4). (e) Annualized. See accompanying notes to financial statements. 30 FIRST WESTERN SHORT DURATION BOND FUND Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended February 28, 2014 (Unaudited) Period Ended August 31, 2013 (a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) Net asset value at end of period $ $ Total return (b) 2.68% (c) (0.58% )(c) Net assets at end of period (000’s) $ $ Ratio of total expenses to average net assets (d) 1.00% (e) 1.26% (e) Ratio of net expenses to average net assets 0.60% (e) 0.60% (e) Ratio of net investment income to average net assets 1.83% (e) 1.64% (e) Portfolio turnover rate 24% (c) 19% (c) (a) Represents the period from the commencement of operations (April 26, 2013) through August 31, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Had the Adviser not reduced its fees and reimbursed expenses, the total returns would have been lower. (c) Not annualized. (d) Ratios were determined based on expenses prior to any fee reductions and expense reimbursements by the Adviser (Note 4). (e) Annualized. See accompanying notes to financial statements. 31 FIRST WESTERN FUNDS TRUST Notes to Financial Statements February 28, 2014 (Unaudited) 1. Organization First Western Fixed Income Fund and First Western Short Duration Bond Fund (individually, a “Fund,” and, collectively, the “Funds”) are each a diversified series of The First Western Funds Trust (the “Trust”), an open-end management investment company established as an Ohio business trust under a Declaration of Trust dated April 2, 2012. On August 21, 2012, 10,000 shares of First Western Fixed Income Fund were issued for cash, at $10.00 per share to First Western Capital Management Company (the “Adviser”), the investment adviser to the Fund. All costs incurred by First Western Fixed Income Fund prior to August 21, 2012 in connection with its organization and offering of shares ($30,253) were advanced by the Adviser and are subject to repayment by the Fund as described in Note 4. Organization costs are charged to expenses as incurred. Offering costs incurred by First Western Fixed Income Fund were treated as deferred charges and were amortized over the Fund’s first year of operations using the straight line method. First Western Fixed Income Fund commenced operations on November 1, 2012, after it acquired the net assets of First Western Capital Management Fixed Income Limited Partnership (the “Partnership”), in exchange for Fund shares. First Western Short Duration Bond Fund commenced operations on April 26, 2013. On November 1, 2012, the Partnership reorganized into First Western Fixed Income Fund. The reorganization of net assets and unrealized appreciation from this tax-free transaction was as follows: Date of Contribution Net Assets Shares Issued Net Unrealized Appreciation on Investments November 1, 2012 $ $ The investment objective of First Western Fixed Income Fund is total return. The investment objective of First Western Short Duration Bond Fund is to seek a high level of income consistent with preservation of capital and liquidity. 2. Significant Accounting Policies The following is a summary of the Funds’ significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). 32 FIRST WESTERN FUNDS TRUST Notes to Financial Statements (Continued) Securities valuation – Securities are generally valued using prices provided by an independent pricing service approved by the Trust’s Board of Trustees (the “Board”). The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices. The methods used by the independent pricing service and the quality of valuations so established are reviewed by the Adviser under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board. Investments in registered investment companies are reported at their respective net asset values as reported by those companies. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs Fixed income securities held by the Funds are classified as Level 2 since values are typically provided by an independent pricing service that utilizes various “other significant observable inputs,” including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events. The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. 33 FIRST WESTERN FUNDS TRUST Notes to Financial Statements (Continued) The following is a summary of the inputs used to value the Funds’ investments as of February 28, 2014: First Western Fixed Income Fund Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
